USCA4 Appeal: 22-6226      Doc: 12          Filed: 08/23/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6226


        BLAKE SANDLAIN,

                             Petitioner - Appellant,

                      v.

        WARDEN C. MARUKA, FCI McDowell,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Bluefield. David A. Faber, Senior District Judge. (1:20-cv-00358)


        Submitted: August 18, 2022                                        Decided: August 23, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Blake Sandlain, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6226         Doc: 12      Filed: 08/23/2022     Pg: 2 of 2




        PER CURIAM:

               Blake Sandlain, a federal prisoner, appeals the district court’s order accepting the

        magistrate judge’s recommendation and denying relief on Sandlain’s 28 U.S.C. § 2241

        petition in which he sought to challenge his convictions and sentence by way of the savings

        clause in 28 U.S.C. § 2255. He also appeals from the district court’s denial of his motion

        for reconsideration. Pursuant to § 2255(e), a prisoner may challenge his convictions and

        sentence in a traditional writ of habeas corpus under § 2241 if a § 2255 motion would be

        inadequate or ineffective to test the legality of his detention. Here, the district court

        correctly determined that Sandlain may not challenge the validity of his convictions and

        sentence through a § 2241 petition, as the conduct for which he was convicted remains

        criminal, In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000), and he failed to identify a

        retroactive change in the substantive law affecting his sentence, United States v. Wheeler,

        886 F.3d 415, 429 (4th Cir. 2018). Accordingly, we affirm for the reasons stated by the

        district court. Sandlain v. Maruka, No. 1:20-cv-00358 (S.D.W. Va. Jan. 25, 2022 &

        Feb. 14, 2022). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                    2